- In an action by an attorney to recover the reasonable value of professional services, for unjust enrichment, and for damages by reason of the procurement by the defendant of assignments of a certain judgment which had been obtained as a result of such services, and the collection of the judgment by the defendant, order granting plaintiff’s motion for summary judgment reversed, with $10 costs and disbursements, and the motion denied, without costs. There are issues of fact disclosed in the record *772on appeal which should he tried. Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.